Citation Nr: 0302046	
Decision Date: 02/03/03    Archive Date: 02/19/03

DOCKET NO.  02-03 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

1.  Entitlement to service connection for cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance 
pursuant to 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from July 1941 to October 
1945.  He was a prisoner of war (POW) of the German 
government from December 18, 1944, to April 20, 1945.  The 
veteran died in May 1983.  The appellant is the veteran's 
widow.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2001 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).

Although the appellant requested in her March 2002 
substantive appeal a hearing before a member of the Board in 
Washington, D.C., in June 2002 she withdrew her request for a 
hearing.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran died in May 1983; the immediate cause of 
death was probable cardiac arrhythmia due to arteriosclerotic 
heart disease, with chronic obstructive pulmonary disease 
listed as a significant condition contributing to death but 
not resulting in the underlying cause of death.

3.  The veteran was service connected for anxiety neurosis; 
on the date of death, the disability rating for anxiety 
neurosis was 10 percent.

4.  Arteriosclerotic heart disease, cardiac arrhythmia, and 
chronic obstructive pulmonary disease were first shown many 
years after service, and there is no evidence that they are 
causally or etiologically related to the veteran's service-
connected disability.

5.  There is no evidence of record that edema or ischemic 
heart disease occurred during service including while the 
veteran was a POW, nor is there any evidence to relate these 
disorders to the veteran's period of service or a service-
connected disability.

6.  Entitlement to a total disability evaluation based upon 
individual unemployability was not pending either by a claim 
or by an existing rating or decision at the time of the 
veteran's death.

7.  The veteran did not die of a service-connected 
disability, or have a total disability permanent in nature 
resulting from a service-connected disability or die while a 
disability so evaluated was in existence.


CONCLUSIONS OF LAW

1.  There is no basis to presume that ischemic heart disease 
was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

2.  A service-connected disability did not cause the 
veteran's death or contribute substantially or materially to 
cause his death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 
3.312 (2002).

3.  The basic eligibility requirements for entitlement to 
Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code are not met.  38 U.S.C.A. §§ 
3500, 3501 (West 1991 & Supp. 2002); 38 C.F.R. § 3.807 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

At the appellant's October 1945 separation examination, no 
musculoskeletal defects or varicose veins were seen.  The 
appellant cardiovascular system and feet were evaluated as 
normal.

In a February 1982 statement, J. C., M.D., (Dr. C.) reported 
that he had treated the veteran since 1963 and that the 
veteran was a frequent patient.  The veteran had chronic 
thrombophlebitis of both lower extremities.  He had been on 
long-term anti-coagulant therapy, which was the primary 
reason for the frequent visits.  He had been hospitalized in 
1968 for pulmonary embolus and subsequent pulmonary 
infarction of his left lung.  There was also a question of a 
small myocardial infarction at that time.  He also had gouty 
arthritis of long standing, primarily involving the first 
metatarsophalangeal joints of both lower extremities.  On 
examination, two to three-plus pitting pretibial edema was 
noted in both of the veteran's lower extremities.  There were 
numerous superficial varicosities anteriorly.  The pedal 
pulses were diminished but palpable.  There was increased 
pigmentation of both ankles from the stasis dermatitis.  
There was slight swelling and some tenderness to deep 
palpation of both first metatarsophalangeal joints.  
Diagnoses were chronic obstructive pulmonary disease, 
probably arteriosclerotic heart disease, chronic anxiety 
reaction, gouty arthritis of both feet, and chronic 
thrombophlebitis of both lower extremities with edema (not 
controlled by long-term elastic support).  The letterhead on 
the statement indicates that Dr. C. shared his practice with 
B. W., M.D. (Dr. W.).

The veteran's certificate of death reflects that the veteran 
died in May 1983 and was dead on arrival at the community 
hospital at the age of 64.  The immediate cause of death was 
probable cardiac arrhythmia, which was considered to be due 
to (or as a consequence of) arteriosclerotic heart disease 
(ASHD).  Chronic obstructive pulmonary disease (COPD) was 
listed as an other significant condition contributing to 
death but not resulting in the underlying cause.  No autopsy 
was performed.  At the time of his death, the veteran was 
service connected for anxiety neurosis, which had been rated 
as 10 percent disabling since October 1981.
 
In an August 15, 2001 statement, Dr. W. stated that he was 
the veteran's private physician from the mid-1960s until the 
veteran's death in 1983.  The office records for treatment of 
the veteran were not available, having been disposed of 
approximately ten years previously.  The veteran had been 
hospitalized in 1968 with acute thrombophlebitis of his left 
leg and had had a complication of a pulmonary infarction at 
that time.  He was treated with Coumadin for a long time 
thereafter.  The veteran was hospitalized again in 1972, at 
which time it was noted that he had chronic thrombophlebitis 
of the right leg.  He had been wearing anti-emboli hose since 
he had had the deep vein thrombosis.  The veteran died with a 
heart attack.  He was brought to the hospital dead on 
arrival.  Although there was no definite evidence, it was 
felt that the veteran's death had been due to ischemic heart 
disease.  He had been treated for hypertension and for 
chronic obstructive pulmonary disease.

In a March 2002 statement, the appellant opined that the 
veteran's death resulted from diseases caused by his time as 
a POW.  She noted that a doctor felt that the veteran's death 
was due to ischemic heart disease, which is related to 
beriberi heart disease-one of the specific diseases for 
POWs.

In an April 2002 statement, the appellant's representative 
asserted that the veteran's service-connected anxiety 
neurosis contributed to the onset of arteriosclerotic heart 
disease, which was the leading cause of the veteran's death.


Analysis
VA has a duty to assist claimants in the development of facts 
pertinent to their claims.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2002); see also 38 C.F.R. § 3.102, 3.156(a), 
3.159, 3.326(a) (2002) (VA regulations implementing the 
VCAA).  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the claimant and the 
representative, if the claimant is represented, of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West Supp. 2002); 
38 C.F.R. § 3.159(b) (2002).  Information means non-
evidentiary facts, such as the claimant's address and Social 
Security number or the name and address of a medical care 
provider who may have evidence pertinent to the claim.  
38 C.F.R. § 3.159(a)(5) (2002).  Second, VA has a duty to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West Supp. 
2002); 38 C.F.R. § 3.159(c) (2002).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA, 
38 U.S.C.A. § 5100 et seq. (West Supp. 2002); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991); VAOPGCPREC 11-
2000 (Nov. 27, 2000) (determining that the VCAA is more 
favorable to claimants than the law in effect prior to its 
enactment).  As discussed below, the RO fulfilled its duties 
to inform and assist the appellant on these claims.  
Accordingly, the Board can issue a final decision because all 
notice and duty to assist requirements have been fully 
satisfied, and the appellant is not prejudiced by appellate 
review.

Sufficient information concerning the appellant was of record 
at the time that she filed her claims.  The RO sent the 
appellant a letter dated in October 2001 that requested 
additional evidence.  This letter notified the appellant of 
the type of evidence necessary to substantiate her claim.  It 
informed her that it would assist in obtaining identified 
records, but that it was her duty to give enough information 
to obtain the additional records.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
The appellant responded that she had no additional evidence 
to submit.  VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  The Board concludes that the discussion in the 
October 2001 letter informed the appellant of the information 
and evidence needed to substantiate her claims and complied 
with VA's notification requirements.  

As for VA's duty to assist a veteran, the appellant has not 
identified any treatment records that have not been obtained.  
There is no indication that relevant (i.e., pertaining to 
treatment for the claimed disability) records exist that have 
not been obtained.  The veteran's death certificate is of 
record.  Statements from his treating physicians are of 
record.  His treating physician has indicated that all 
records of treatment of the veteran were destroyed more than 
ten years ago.  As for VA's duty to obtain any medical 
examinations, the Board finds that obtaining a medical 
opinion is not warranted in this case.  The VCAA requires VA 
to provide a medical examination or obtain a medical opinion 
when such an opinion or examination is necessary to make a 
decision on a claim.  The VCAA specifically indicates that an 
examination is deemed "necessary" only if the evidence of 
record includes competent evidence that the veteran has a 
current disability and that the disability may be associated 
with the veteran's military service but the case does not 
contain sufficient medical evidence for a decision to be 
made.  See 38 U.S.C.A. § 5103A(d) (West Supp. 2002); see also 
38 C.F.R. § 3.159(c)(4); Charles v. Principi, 16 Vet. 
App. 370, 374-75 (2002).  In this case, as will be explained 
further below, the evidence of record is negative for an 
association between the cause of the veteran's death and his 
military service; therefore, obtaining a medical opinion is 
not warranted.  The Board concludes there is sufficient 
evidence to evaluate the appellant's claims.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  A remand or further 
development of these claims would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant in this case.  Further development and 
further expending of VA's resources is not warranted.  Any 
"error" to the appellant resulting from this Board decision 
does not affect the merits of her claims or her substantive 
rights, for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102 (2002).  Having determined 
that the duties to inform and assist the appellant have been 
fulfilled, the Board must assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Guimond v. 
Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 161 (1993).


1.  Service Connection for Cause of the Veteran's Death

In order to establish service connection for the cause of the 
veteran's death, applicable law requires that the evidence 
show that a disability incurred in or aggravated by service 
either caused or contributed substantially or materially to 
cause death.  For a service-connected disability to be the 
cause of death, it must, singly or with some other condition, 
be the immediate or underlying cause, or be etiologically 
related thereto.  For a service-connected disability to 
constitute a contributory cause, it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was an actual, causal connection.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (2002).

To establish service connection for a particular disability, 
the evidence must show that the disability resulted from 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991).  Service connection 
for arteriosclerosis and cardiovascular renal disease 
including hypertension may be presumed if it became manifest 
to a degree of 10 percent disabling during the veteran's 
first year after separation from service.  38 U.S.C.A. 
§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (2002).  When a disease is first diagnosed after 
service, service connection may nevertheless be established 
by evidence demonstrating that the disease was in fact 
incurred during the veteran's service, or by evidence that a 
presumption period applied.  See 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2002).

In the case of a veteran who is a former POW, certain 
diseases which become manifest to a degree of at least 10 
percent at any time after active service, shall be considered 
to have been incurred in or aggravated by service, 
notwithstanding that there is no record of such disease 
during the period of service.  See 38 U.S.C.A. § 1112(b) 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 3.309(c) 
(2002).  These diseases include beriberi and beriberi heart 
disease.  The term beriberi heart disease includes ischemic 
heart disease in a former POW who had experienced localized 
edema during captivity.  Veterans Benefits Administration 
(VBA) Circular 21-97-1 (June 17, 1997).

Although the veteran died as a result of arteriosclerotic 
heart disease or ischemic heart disease, the Board finds 
nevertheless that the preponderance of the evidence is 
against the appellant's claim.  As BVA Circular 21-97-1 makes 
clear, in order to establish entitlement under the amended 
regulation, the regulation requires a history of localized 
edema (of the feet, ankles, or legs) during captivity and the 
later development of ischemic heart disease.  Id. at 2.  In 
this case, the veteran did develop ischemic heart disease-
arteriosclerotic heart disease-during his lifetime.  It was 
the probable cause of his death.  However, there is no 
evidence in the record that the veteran had localized edema 
during captivity.

At an October 1945 examination, no edema was noted.  After 
service, the earliest possible indication of edema or 
cardiovascular disease, based on the rather vague statement 
by Dr. C., was in 1963-almost twenty years after the veteran 
completed his military service.  In short, none of evidence 
in the claims folder shows that the veteran had localized 
edema during captivity.  Thus, there is no presumption of 
service incurrence of ischemic heart disease, and the 
evidence shows that the heart disease that caused the 
veteran's death and the COPD that was a contributing factor 
were first shown years after the veteran's separation from 
service, and the objective evidence does not show a causal 
relationship between the disability causing death and the 
veteran's military service.

As the foregoing evidence shows, neither the veteran's 
military service nor any of his service-connected 
disabilities is considered to have been implicated in the 
conditions resulting in his death.  Moreover, there have been 
no contentions made that any of those treating the veteran 
were of the opinion that the veteran's death was related to 
the veteran's service.  Given, therefore, that those 
conditions that were linked to the veteran's death were first 
shown several years after service, and have not been related 
by any medical professional to service or a service-connected 
disability, there is no basis for establishing service 
connection for them.  Similarly, there is no competent 
evidence suggesting that the veteran's service connected 
anxiety neurosis was in any way implicated in causing the 
veteran's death or in any way interfered with his treatment 
prior to his death.  In view of this, there is no plausible 
basis for finding that a service-connected disability either 
caused or materially contributed to the veteran's death.  In 
this case, there has simply been no competent medical 
evidence presented showing that a service-connected 
disability played any role in the veteran's death.  
Therefore, there is no basis for establishing service 
connection for the cause of the veteran's death, and the 
appellant's claim must be denied.  Accordingly, the 
preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for cause of the 
veteran's death.


2.  Entitlement to Chapter 35 Dependents' Educational 
Assistance

Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code may be paid to a child or 
surviving spouse of a veteran who meets certain basic 
eligibility requirements.  Basic eligibility exists if the 
veteran:  (1) was discharged from service under conditions 
other than dishonorable or died in service; and (2) has a 
permanent total service-connected disability; or (3) a 
permanent total service-connected disability was in existence 
at the date of the veteran's death; or (4) died as a result 
of a service-connected disability; or (if a serviceperson) 
(5) is on active duty as a member of the Armed Forces and now 
is, and, for a period of more than 90 days, has been listed 
by the Secretary concerned as missing in action, captured in 
line of duty by a hostile force, or forcibly detained or 
interned in line of duty by a foreign Government or power.  
38 U.S.C.A. §§ 3500, 3501 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.807 (2002).

As noted above, the veteran died many years after service of 
nonservice-connected disabilities.  Because service 
connection has not been established for the cause of the 
veteran's death, it follows that the appellant is not 
entitled to the Dependents' Educational Assistance on this 
basis.  At the time of the veteran's death in May 1983, his 
service-connected disability rating was 10 percent.  
Therefore, he was not in receipt of a total and permanent 
disability evaluation due to service-connected disability at 
the time of his death.

Under these circumstances, the appellant does not meet the 
basic eligibility requirements for entitlement to Chapter 35 
Dependents' Educational Assistance, and her claim, therefore, 
must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the BVA 
terminated because of the absence of legal merit or the lack 
of entitlement under the law).


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to Chapter 35 Dependents' Educational Assistance 
is denied.


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



